EXHIBIT 10.39

[FORM OF UNSECURED SUBORDINATED PROMISSORY NOTE ISSUED TO

FORMER STOCKHOLDERS OF COHEN FINANCIAL GROUP, INC.

IN AN AGGREGATE PRINCIPAL AMOUNT OF $6,245,000.]

THIS UNSECURED SUBORDINATED PROMISSORY NOTE IS SUBORDINATE

TO THE SENIOR DEBT AS DEFINED IN, AND IN ACCORDANCE WITH, THE

PROVISIONS HEREOF

Unsecured Subordinated Promissory Note

 

Aggregate Principal Amount:   US $                           December 16, 2009

COHEN BROTHERS, LLC, a Delaware limited liability company (the “Company” or
“Maker”), having an address at 2929 Arch Street, 17th Floor, Philadelphia, PA
19104, for value received and in connection with the Plan of Complete
Liquidation and Dissolution of Cohen Financial Group, Inc. (“CFG”) whereby CFG
is distributing its remaining assets, including the Prior Note (as defined
below), to the former holders of shares of its Class A Common Stock ratably in
proportion to the number of shares of Class A Common Stock formerly held by each
such stockholder, hereby promises to pay to the order of
                                (the “Payee”) the principal amount of
                                                      Dollars
($                ), which represents Payee’s pro rata share of the Prior Note,
or if less than such principal sum, the aggregate unpaid principal amount of all
loans made by Payee to the Company as indicated on the books and records of the
Payee upon demand at any time from Payee and from time to time as of and after
the earlier to occur of either (i) an Event of Default (as hereinafter defined),
or (ii) June 20, 2013 (the “Maturity Date”). The term “Prior Note” means that
certain Unsecured Subordinated Promissory Note, dated June 25, 2008, in the
aggregate principal amount of US $6,000,000 made by the Company in favor of CFG.
This Note is subject to the subordination provisions set forth in Section 4
hereof.

The Maker shall also pay interest on the unpaid balance of such principal amount
from the date hereof, subject to Section 3 and 4, until the aggregate principal
amount is paid in full as set forth herein. Interest shall be payable
semiannually on the 1st day of May and November of each year commencing May 1,
2010 until the Maturity Date in cash at an annual rate equal to nine percent
(9%) per annum (such interest, “Cash Interest”) and (y) in kind, at an annual
rate equal to three percent (3%) per annum (such interest “In Kind Interest”).
All accrued In Kind Interest shall on each payment date be added to the unpaid
principal balance under this Note and thereafter, the increased principal
balance shall accrue interest as set forth in this Note. All payments of
principal, Cash Interest and fees shall be made in lawful money of the United
States of America in cash or wire transfer at the address of Payee set forth on
the signature page hereof or such other address as Payee may designate in
writing to the Company. All payments hereunder shall be made without reduction
by reason of any set-off, defense or counter-claim whatsoever.



--------------------------------------------------------------------------------

1. Representation and Warranties. The Maker represents and warrants to Payee
that it is a limited liability company duly organized and validly existing in
good standing under the laws of the jurisdiction of organization with full power
and authority to execute, deliver and perform this Note, that this Note has been
duly authorized, executed and delivered by it and constitutes its legal, valid,
binding and enforceable obligation and that the execution, delivery and
performance of this Note does not and will not violate, constitute a default
under or result in a breach of its constitutive documents, any applicable laws
or regulations (as hereinafter defined) or any contract, agreement or instrument
to which it is a party or by which it or its property may be bound or subject.

2. Event of Default. Upon the occurrence of any of the following events (each,
an “Event of Default”):

(i) the Maker shall fail to pay any principal, Cash Interest or other amount
payable in respect of this Note on the date due and otherwise in accordance with
the terms hereof;

(ii) the Maker shall default in the observance or performance of any covenant
contained in this Note or any representation in this Note shall become untrue in
any material respect and that default shall continue unremedied for a period of
five (5) calendar days following notice given by Payee;

(iii) the Maker shall file a petition or commence a proceeding under any
bankruptcy, insolvency or similar law of any state or any subdivision thereof or
any other nation, state or political entity (whether such petition or proceeding
is for relief from debts or for the appointment or authorization of a receiver,
trustee, liquidator, custodian or conservator of the Maker or of the whole or
substantially all of its property or any other purpose), or there is filed
against the Maker any such petition or commenced against the Maker any such
proceeding, and any such petition or proceeding filed or commenced against the
Maker remains undismissed for a period of sixty (60) calendar days, or if the
Maker by any act consents to, approves of or expressly acquiesces in any such
petition or proceeding; the Maker shall seek relief under any such law; or the
Maker shall make an assignment for the benefit of creditors; or a court of
competent jurisdiction shall enter an order, judgment or decree, or enter an
order for relief against the Maker in any case commenced under any such law; or

(iv) if the Maker should default under any agreement or instrument to which it
is a party with respect to any indebtedness for borrowed money and such default
shall continue after the expiration of applicable grace periods,

then, at any time thereafter during the continuance of any Event of Default,
Payee may, by written notice to the Maker, but subject to the provisions of
Section 4 below, declare this Note to be forthwith due and payable, both as to
principal and interest, without presentment, demand, protest, notice of
acceleration, notice of intent to accelerate, or other notice of any kind, all
of which are hereby expressly waived to the fullest extent permitted by law,
anything contained herein to the contrary notwithstanding. Upon the occurrence
of an Event of Default described in clause (iii) above, all amounts due under
this Note shall automatically be payable without the requirement of any notice
to the Maker or any further act of the Payee. The remedies provided above shall
be in addition to any other remedy available to the Payee under this Note or
under applicable law, or otherwise. Should the indebtedness represented by this
Note, or any part thereof, be collected in law or in equity or in bankruptcy,
receivership or other court proceedings, or this Note be placed in the hands of
attorneys for collection after default, the Maker agrees to pay, in addition to
the principal, interest and other amounts due and payable hereon and hereunder,
all costs and expenses incurred in connection with such collection, including,
without limitation, reasonable attorneys’ and collection fees. No delay on the
part of Payee in exercising any rights hereunder shall operate as a waiver of
such rights.

 

2



--------------------------------------------------------------------------------

3. Default Interest. Notwithstanding any other provision of this Note to the
contrary, if the Company shall fail to pay when due any amount owing to Payee
hereunder, then to the extent permitted by law the Company will pay to Payee,
subject to the provisions of Section 4 below, on demand Cash Interest on the
amount in default from the date such payment became due until payment in full at
a rate of interest equal to sixteen percent (16%) per annum.

4. Subordination. (a) The payment of all indebtedness, liabilities, and
obligations of Maker to Payee under this Note, whether, now existing or
hereafter arising, (collectively, the “Subordinated Debt”) is expressly
subordinated to the Senior Debt (as defined herein) as provided in this
Section 4. The term “Senior Debt” means any and all Obligations (as defined in
the Loan Agreement, as defined herein) of Maker to Agent, Issuing Bank or
Lenders under the Loan Agreement including without limitation interest accruing
after the commencement of any bankruptcy, insolvency or similar proceeding with
respect to Maker, whether or not a claim for such post-commencement interest is
allowed. The term “Loan Agreement” means that certain Loan and Security
Agreement dated July 27, 2007 and as amended and restated on June 1, 2009 and as
further amended on September 30, 2009 and December 16, 2009, as the same may be
amended, supplemented, restated or replaced from time to time among Maker, TD
Bank, N.A. (successor by merger to Commerce Bank, N.A.) as Agent and Issuing
Bank and the Lenders party thereto from time to time. All capitalized terms not
otherwise defined herein shall have the meaning ascribed to such term in the
Loan Agreement.

(b) Until the Senior Debt is indefeasibly paid in full and any commitment to
make Advances under the Loan Agreement has terminated, Maker shall not pay, and
Payee shall not accept, any payments of any kind (including prepayments)
associated with the Subordinated Debt; provided, however, that so long as no
Event of Default or Default under the Loan Agreement exists or after giving
effect to the making of any such payment(s) would exist, Maker may pay and Payee
may accept regularly scheduled payments of Cash Interest on the Subordinated
Debt. No principal payment of any kind (by voluntary prepayment, acceleration,
set-off or otherwise) of any portion of the Subordinated Debt may be made by
Maker or received or accepted by Payee at any time prior to the infeasible
payment in full of the Senior Debt and termination of any commitment to make
Advances under the Loan Agreement.

(c) Any payments on the Subordinated Debt received by Payee other than as
permitted in clause b above, shall be held in trust for Agent and Payee will
forthwith turn over any such payments in the form received, properly endorsed,
to Agent to be applied to the Senior Debt as determined in accordance with the
Loan Agreement.

 

3



--------------------------------------------------------------------------------

(d) Maker shall not grant to Payee and Payee shall not take any lien on or
security interest in any of Maker’s property, now owned or hereafter acquired,
created or arising.

(e) Payee shall not make any assertion or claim in any action, suit or
proceeding of any nature whatsoever in any way challenging the priority,
validity or effectiveness of the liens and security interests granted to Agent
for the benefit of Secured Parties under and in connection with the Loan
Agreement, or any amendment, extension, replacement thereof or related agreement
among Agent, Issuing Bank, Lenders and Maker.

(f) Payee shall not commence any action or proceeding of any kind against Maker
to recover all or any part of the Subordinated Debt not paid when due, and shall
at no time join with any creditor, in bringing any proceeding against Maker
under any liquidation, conservatorship, bankruptcy, reorganization,
rearrangement, or other insolvency law now or hereafter existing, unless and
until the Senior Debt shall be indefeasibly paid in full and any commitment to
make advances under the Loan Agreement has terminated. Payee, however may
accelerate the amount of the Subordinated Debt upon the occurrence of (i) the
acceleration of the Senior Debt; and (ii) the filing of a voluntary petition
under the Bankruptcy Code by Maker or the filing of an involuntary proceeding
under the Bankruptcy Code against Maker that is not released, discharged or
stayed within 60 days.

(g) In the event of any liquidation, conservatorship, bankruptcy,
reorganization, rearrangement, or other insolvency proceeding of Agent, Payee
shall at Agent’s request file any claims, proofs of claim, or other instruments
of similar character necessary to enforce the obligations of Maker in respect of
the Subordinated Debt and will hold in trust for Agent and pay over to Agent in
the same form received, to be applied on the Senior Debt as determined in
accordance with the Loan Agreement, any and all money, dividends or other assets
received in any such proceedings on account of the Subordinated Debt, unless and
until the Senior Debt shall be indefeasibly paid in full (and any commitment to
make advances under the Loan Agreement has terminated), including without
limitation interest accruing after the commencement of any bankruptcy,
insolvency or similar proceeding with respect to Maker, whether or not a claim
for such post-commencement interest is allowed. Agent may, as attorney-in-fact
for Payee, take such action on behalf of Payee and Payee hereby appoints Agent
as attorney-in-fact for Payee to demand, sue for, collect, and receive any and
all such money, dividends or other assets and give acquittance therefore and to
file any claim, proof of claim or other instrument of similar character and to
take such other proceedings in Agent’s name or in the name of Payee, as Agent
may deem necessary or advisable for the enforcement of the provisions of this
Section 4. Payee shall execute and deliver to Agent such other and further
powers of attorney or other instruments as Agent reasonably may request in order
to accomplish the foregoing.

(h) Agent, Issuing Bank and Lenders may at any time and from time to time,
without the consent of or notice to Payee, without incurring responsibility to
Payee, and without impairing or releasing any of rights of Agent, Issuing Bank
and Lenders, or any of the obligations of Payee hereunder:

(i) Change the amount, manner, place or terms of payment or change or extend the
time of payment of or renew or alter the Senior Debt (including increasing the
principal amount thereof), or any part thereof, or amend, supplement or replace
the Loan Agreement and/or any other Loan Document in any manner or enter into or
amend, supplement or replace in any manner any other agreement relating to the
Senior Debt;

 

4



--------------------------------------------------------------------------------

(ii) Sell, exchange, release or otherwise deal with all or any part of the
Collateral securing the Senior Debt or any part thereof;

(iii) Release anyone liable in any manner for the payment or collection of the
Senior Debt;

(iv) Exercise or refrain from exercising any rights against Maker or any
Subsidiary Guarantor, or any of them, or others; and

(v) Apply sums paid by any party to the Senior Debt in any order or manner as
determined pursuant to the Loan agreement.

(i) Payee will advise each future holder of all or any part of the Subordinated
Debt that the Subordinated Debt is subordinated to the Senior Debt in the manner
and to the extent provided herein. Payee represents that no part of the
Subordinated Debt or any instrument evidencing the same has been transferred or
assigned and Payee will not transfer or assign, except to Agent for the ratable
benefit of Secured Parties, any part of the Subordinated Debt while any Senior
Debt remains outstanding, unless such transfer or assignment is made expressly
subject to the provisions of this Section 4. Payee and Maker shall not modify or
permit the modification of the payment terms of the Subordinated Debt or
otherwise modify this Note.

(j) Payee represents and warrants that neither the contents and provisions of
this Section 4 nor fulfillment of nor compliance with the terms and provisions
hereof will conflict with, or result in a breach of the terms, conditions, or
provisions of or constitute a default under any agreement or instrument to which
Payee is now subject.

(k) In the event that Maker at any time terminates the financing arrangements
with respect to the Senior Debt, then the provisions of this Section 4 hereof
shall inure to the benefit of any financial institution obtained by Maker to
provide replacement financing for Maker and, in connection with such replacement
financing, Payee shall, if requested by such replacement lender, execute with
such replacement lender a subordination agreement substantially similar to the
provisions of this Section 4 to this Subordination Agreement.

(l) Maker and Payee each expressly agree that Agent, Issuing Bank and Lenders
are third party beneficiaries of the provisions of this Section 4 and understand
that Agent, Issuing Bank and Lenders shall rely on such provisions to make and
continue to make the Senior Debt available to Maker.

5. Set-Off. Subject to Section 4, this Note shall not limit any rights that
Payee has by law to set off and apply amounts held by Payee to or for the credit
of the account of the Company against any and all obligations of the Company
then due and payable under the Note.

6. Prepayment. Subject to Section 4, this Note may be prepaid in whole or in
part at any time and from time to time without premium, penalty or fee, together
with Cash Interest and In Kind Interest accrued on the amount prepaid to the
date of any such prepayment.

 

5



--------------------------------------------------------------------------------

7. Waivers; Attorney’s Fees. The parties hereto, including the Company and all
endorsers of this Note, hereby waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance or enforcement of this Note. Payee will be entitled to receive, in
addition to any other remedies at law or in equity, all costs in connection with
the collection and enforcement of this Note (including reasonable attorney’s
fees).

8. Transfers. Subject to Section 4, the Payee may transfer all or a portion of
this Note with the consent of the Company, which shall not be unreasonably
withheld. Upon any such transfer, the Company will, at its expense, prepare a
new Note in the denomination indicated by Payee, deliver such new Note as
instructed by the Payee and make appropriate entries on the Note registry
maintained at the Company’s offices. The Company may treat the person in whose
name this Note is registered on the Note registry maintained at such office as
the holder hereof for all purposes and the Company shall not be affected by any
notice to the contrary.

9. Indemnification of Payee.

(a) Maker shall indemnify and hold harmless Payee, from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and disbursements and other reasonable
out-of-pocket costs of investigation or defense, including those incurred upon
any appeal) which may be instituted or asserted against or incurred by Payee as
the result of credit having been extended, suspended or terminated under this
Note and the administration of such credit, and in connection with or arising
out of the transactions contemplated hereunder and thereunder and any actions or
failures to act in connection therewith, including any and all reasonable legal
costs and expenses arising out of or incurred in connection with disputes
between or among any parties hereto (collectively, “Indemnified Liabilities”);
provided, that Maker shall not be liable for any indemnification to the Payee to
the extent that any such suit, action, proceeding, claim, damage, loss,
liability or expense results from that Payee’s (or its respective officers,
directors, employees, attorneys, investment advisors, managers, agents and
representatives) gross negligence or willful misconduct.

(b) PAYEE SHALL NOT BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO THIS NOTE,
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
ENHANCED COMPENSATORY, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED
AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS
NOTE OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER.

(c) The Maker acknowledges that the Payee may hold an equity interest in Maker.
As a result, the interests of Payee under this Note may be different from, or in
conflict with, the interests of the holders of equity interests in Maker. In
recognition of the foregoing and in consideration of Payee providing the loans
under this Note, Maker acknowledges and agrees that Payee is and will be
entitled to enforce its rights under this Note and will be entitled to pursue
any and all remedies to which it is entitled (including calling a default under
or accelerating such loan) even if doing so would be detrimental to or create a
conflict with the Maker or any holder of its equity interests, and Maker and any
other signatories hereto waives, to the fullest extent permitted by law, (i) any
right to object to such enforcement, (ii) any right to assert a claim against
Payee as a result of such conflict of interest, and (iii) any claim for a breach
of fiduciary duty, duty of loyalty, lender liability, equitable subordination or
other claims relating to or arising from the fact that Payee and its affiliates
parties would have an interest, directly or indirectly, as both a creditor and a
holder of equity interests in Maker.

 

6



--------------------------------------------------------------------------------

10. Successors and Assigns. This Note shall be binding upon and shall inure to
the benefit of the Company, Payee and their respective successors and assigns,
provided that the Company may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Payee.

11. Savings Clause. Notwithstanding the foregoing or any other provision
contained in this Note, nothing herein contained shall authorize or permit the
exaction or payment of interest by Payee where the same would be unlawful or
prohibited by any applicable law or would violate the applicable usury law of
any jurisdiction. In any such event, this Note shall automatically be deemed
amended to permit interest charged at an amount equal to, but not greater than,
the maximum permitted by law.

12. Payments. Whenever any payment of principal of or interest on this Note or
payment of any other amount due hereunder shall be stated to be due on a day
that is not a Business Day such payment shall be due on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest, if any, due in connection with any such payment. For
the purposes hereof, “Business Day” shall mean any day other than a Saturday,
Sunday or a day on which banking institutions in New York, New York are
authorized or required by law to close.

13. Amendments. This Note may not be changed orally, but only by an agreement in
writing, which is signed by the party or parties against whom enforcement of any
waiver, change, modification or discharge is sought.

14. Notices. Except as otherwise provided herein, all notices, demands and other
communications (“notices”) to either party hereto under this Note shall be in
writing and shall be delivered or sent to such party at the address shown below
its name on the signature pages hereof, or to such other address as may be given
by proper notice. Any notice given hereunder shall not be deemed effective until
actually received.

15. Governing Law.

THIS NOTE AND ANY DOCUMENTS AND INSTRUMENTS DELIVERED IN CONNECTION HEREWITH AND
THE RIGHTS AND DUTIES OF THE MAKER AND PAYEE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE MAKER AGREES THAT ANY
SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK, IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE MAKER BY MAIL AT ADDRESS OF SUCH PERSON AT ITS
PRINCIPAL PLACE OF BUSINESS OR RESIDENCE, IF AN INDIVIDUAL. THE MAKER AND PAYEE
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
FORUM.

 

7



--------------------------------------------------------------------------------

16. Waiver of Jury Trial.

The parties hereto knowingly, voluntarily and expressly waive all right to trial
by jury in any action, proceed or counterclaim enforcing or defending any rights
arising out of or relating to this Note.

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by duly authorized representatives of the Company.

 

COHEN BROTHERS, LLC By:  

 

  Name:   Title:   Address:  

2929 Arch Street

Philadelphia, PA 19104

  Attention:   Chief Financial Officer ADDRESS OF PAYEE:

 

 

 

 

 

 

 

8